COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


STEEL FAB, INC. and
 INSURANCE COMPANY OF NORTH AMERICA
                                              MEMORANDUM OPINION *
v.   Record No. 1972-96-3                         PER CURIAM
                                               JANUARY 7, 1997
DANIEL L. KEITH


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Arthur T. Aylward; Midkiff & Hiner, on
            brief), for appellants.
            (Martin Wegbreit; Client Centered Legal
            Services of Southwest Virginia, Inc., on
            brief), for appellee.



     Steel Fab, Inc. and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission (commission) erred in finding that (1) Daniel L. Keith

(claimant) sustained an injury by accident arising out of and in

the course of his employment on April 17, 1995; (2) claimant's

back condition was causally related to the April 17, 1995

accident; (3) claimant was totally disabled beginning April 18,

1995 and continuing; and (4) claimant had not been released to

light-duty work as of July 12, 1995.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                 I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that on April 17, 1995,

claimant was working for employer as a welder.   Claimant

testified that at approximately 6:45 p.m. on that day, the

following occurred:
          I was going to flip [the tank] over and the
          rollers on the buggy was locked up. The tank
          [which weighed between seventy-five and 100
          pounds] was hard to turn and when I went to
          turn it, in a split second it tried to take
          off, the buggy did where it was on the
          tank. . . . I tried to keep the tank on the
          buggy and keep it from falling, hold it up
          and flip it over. . . . A sudden pain come
          in my back and shot down my leg.

Toby Taylor, who was working next to claimant on April 17, 1995,

testified that claimant hollered at Taylor for help with the tank

and told Taylor that he'd hurt his back.

     Factual findings made by the commission will be upheld on

appeal if supported by credible evidence.   James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

Claimant's testimony, which is consistent with the history of the

accident that he reported to Johnston Memorial Hospital emergency

room personnel, Med-One personnel, and Dr. Matthew Wood, and

which was corroborated by Taylor's testimony, provides credible

evidence to support the commission's finding that claimant

sustained an injury by accident arising out of and in the course



                                 2
of his employment on April 17, 1995.      Therefore, this finding is

conclusive on appeal.   "The fact that there is contrary evidence

in the record is of no consequence if there is credible evidence

to support the commission's finding."       Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

                                II.

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."       Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

     The medical records of Johnston Memorial Hospital, Wise

Appalachian Regional Hospital, Dr. Michael Lady of Med-One, and

Dr. Daniel Robertson provide substantial credible evidence to

support the commission's finding that claimant's back problem and

disability were causally related to the April 17, 1995 injury by

accident.   Therefore, we will not disturb this finding on appeal.

     Employer contends that these medical records do not

constitute credible evidence because these medical providers were

not aware of a back injury sustained by claimant in March 1995.

However, the commission found that the March 1995 injury was

minor and did not result in disability.      The evidence showed that

claimant did not seek medical care after the March 1995 back

injury nor did he miss any work.       Claimant testified that the

March 1995 injury resolved before the April 17, 1995 accident.

In addition, he stated that while he experienced some soreness



                                   3
after the March 1995 incident, the April 17, 1995 accident felt

as if someone hit him in the back with an axe.    Based upon

claimant's testimony, the commission, as fact finder, was

entitled to infer that the March 1995 injury was minor, and that

claimant's continuing severe incapacitating pain and disability

after April 17, 1995 was causally related to the April 17, 1995

injury by accident.   "Where reasonable inferences may be drawn

from the evidence in support of the commission's factual

findings, they will not be disturbed by this Court on appeal."

Hawks v. Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d
695, 698 (1988).

                            III. and IV.

     Neither Dr. Wood nor Dr. Robertson released claimant to

return to light duty work as of his last office visit to these

physicians.   Rather, they both recommended further treatment.

Claimant did not undergo further treatment because employer's

insurer denied his claim.   Based upon this record, the commission

did not err in finding that claimant remained disabled and had

not been released to return to light-duty work.

     For these reasons, we affirm the commission's decision.
                                              Affirmed.




                                 4